DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 11, 12, and 13, respectively, are objected to under 37 CFR 1.75 as being a substantial duplicates of Claims 8, 9, and 10, respectively.  
Claims 15 and 16, respectively, are objected to under 37 CFR 1.75 as being a substantial duplicates of Claims 2 and 3, respectively.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Drawings
The drawings are acceptable.

Claim Objections
Claim 14 is objected to because of the following informalities:
Claim 14: The period contained in Line 6 should be amended as a semicolon or a comma.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1: Claim 1 lacks a transitional phrase. “The transitional phrases "comprising", "consisting essentially of" and "consisting of" define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim.”  MPEP 2111.03.  The lack of a transitional phrase renders the scope of claim 1 quite unclear.
Claim 1: The subject relating to the object “expandable” (Line 3) is unclear.  That is, exactly what is defined by the word “expandable?”
Claim 1: The meaning of the limitation “positionally corresponding” (Line 3) is unclear.  
Claim 1: It is unclear whether the limitation “configured to be wearable on the robot” (Line 2) relates to the “cover,” the “movable part,” or some other element.
Claim 1: It is unclear whether the “portion” (Line 2) or the “movable part” (Line 3) is “made of a material containing a metal material” (Lines 3-4).
Claim 1: It is unclear whether the “movable part” (Line 1) is part of the “cover” (Line 1), part of the “industrial robot” (Line 1), or some other element.
Claim 14: The subject relating to the object “expandable” (Line 5) is unclear.  That is, exactly what is defined by the word “expandable?”
Claim 14: It is unclear whether the “portion” (Line 4) or the “movable part” (Line 4) is “made of a material containing a metal material” (Lines 5-6).
Claim 15: The “detection system” (Line 1) lacks clear antecedent basis.
Claim 16: The “detection system” (Line 1) lacks clear antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, and 6, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,422,773 to D’Andreta, which discloses:
Claim 1: A cover 10 for an industrial robot 12 having a movable part (various segments of the robot arm 12 shown in FIG. 1), configured to be wearable on the robot 12, wherein the cover 10 has a portion positionally corresponding to the movable part is expandable (the cover 10 is a sheet-like element that may be laundered and packaged (Col. 5, Lines 61-62) and “draped around a robot” (Col. 7, Line 1); as shown in the FIGURES, the cover 10 appears to be flexible – this disclosure is understood to extend to the limitation “expandable” because the covering is capable to accommodating the robot arm each segment of the robot arm rotates about the respective joints) and made of a material containing a metal material (see Claims 5 and 17 of D’Andreta).
Claim 4: The cover according to claim 1, wherein the robot cover 10 is configured to cover the entire robot 12 except for an attachment portion to which a tool 14 is attached.
Claim 6: The cover according to claim 1, wherein the robot cover is configured to be separable at one or more positions between an end 25effector side portion and a base side portion of the robot (see FIG. 5; see also Col. 4, Line 20 to Col. 5, Line 34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,422,773 to D’Andreta, as applied to Claim 1, further in view of U.S. Patent No. 4,904,514 to Morrison et al. and U.S. Patent No. 7,222,727 to Aisenbrey.
Claims 2 and 15: Col. 3, Lines 34-42 of D’Andreta discloses “[t]he embodiments of the present invention provide industrial robot covers which improve the transfer efficiency of robots which employ electrostatic spray guns.  In one particular application, the cover enhances the electric field of the spray gun which is being used on an automobile assembly line. Those skilled in the art, however, will appreciate that the teachings of the present invention have broader application to materials other than paint and products other than automobiles (italics used for emphasis).” 
D’Andreta does not disclose wherein the material containing a metal material is a sheet of rubber, resin, or elastomer into which a metal powder is kneaded, as recited in Claim 2.
Morrison:
Morrison teaches a covering for an industrial robot in which an “outer layer of the cover comprises… an inorganic salt1 to prevent static electricity buildup on the outer layer (italics used for emphasis).”  See the Abstract.
Aisenbrey:
Col. 1, Lines 32-55 of Aisenbrey describes that the prior art includes:
“Conveyors, chutes, skids, guides, and ways for the transporting of material and articles of manufacturing are well known in the art. In the food processing industry, conveyors are used for warming and cooling food products, slicing and bagging, in-feed and discharge. The conveyor belts are generally constructed of a plastic resin such as Polypropylene, Polyethylene, Acetal, or the like, or may be constructed of a metal wire frame with an over-molded plastic resin. The conveyor belts allow processed material to be transported while remaining level and flat. Conveyors, chutes, skids, guides, and ways may be fabricated to be electrically conductive to dissipate static electricity, may be heat resistant for use in high temperature processing of food, may be moisture tolerant for wet environments, may be impact resistant to prevent breakage of glass food packaging, and may be flame retardant to prevent sustaining a flame.
A problem that may occur with plastic resin belts or with metal wire frame belts that are covered in plastic resin is wear-out induced contamination. As the plastic resin material wears out, particulate material from the plastic resin may brake (sic) away from the belt. As a result, it is possible for this material to contaminate a food item being processed on the belt. This contamination is undesirable both in terms of food safety and of consumer acceptance (italics used for emphasis).”

Aisenbrey further discloses “It is critical to the food processor that any such contaminated food product 14 be detected and removed from the processing apparatus 10 prior to packaging 28 and shipping product to consumers. As a particularly important feature of the present invention, the conductive loaded material of the conductive loaded resin-based material comprises conductive material, such as metal, that is detectable in a metal detection device 22.”  Col. 6, Lines 45-53.

The abstract of Aisenbrey teaches “Conveyors, chutes, skids, guides, and ways for the transporting of material are formed of a conductive loaded resin-based material such that fragments of these structures can be detected by a metal detector. The conductive loaded resin-based material comprises micron conductive powder(s), conductive fiber(s), or a combination of conductive powder and conductive fibers in a base resin host (underlining and italics used for emphasis).”

In view of the Morrison and Aisenbrey teachings, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the cover disclosed by D’Andreta such that the material containing a metal material is a sheet of rubber, resin, or elastomer into which a metal powder is kneaded, in order to dissipate static electricity, as taught by Morrison and Aisenbrey.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,422,773 to D’Andreta, as applied to Claim 1 above, further in view of U.S. Patent No. 10,456,931 to Bordegnoni et al.
Claim 5: D’Andreta does not disclose the material of the robot.
Bordegnoni teaches that robot arms are “usually made of metal material.”  Col. 5, Lines 29-30.
In view of the Bordegnoni teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the cover disclosed by D’Andreta, such that an end effector side portion of the robot is made of a material containing a metal material, because metal is a common material used to manufacture robot arms.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,422,773 to D’Andreta, in view of U.S. Patent No. 7,222,727 to Aisenbrey.
Claim 14: D’Andreta discloses a cover 10;
an industrial robot 12 on which the cover 10 is wearable, the robot 12 having a movable part (various segments of the robot arm 12 shown in FIG. 1), wherein a portion of the cover 10, corresponding to the movable part, being expandable (the cover 10 is a sheet-like element that may be laundered and packaged (Col. 5, Lines 61-62) and “draped around a robot” (Col. 7, Line 1); as shown in the FIGURES, the cover 10 appears to be flexible – this disclosure is understood to extend to the limitation “expandable” because the covering is capable to accommodating the robot arm each segment of the robot arm rotates about the respective joints) and made of a material containing a metal material (see Claims 5 and 17 of D’Andreta).
Col. 3, Lines 34-42 of D’Andreta discloses “[t]he embodiments of the present invention provide industrial robot covers which improve the transfer efficiency of robots which employ electrostatic spray guns.  In one particular application, the cover enhances the electric field of the spray gun which is being used on an automobile assembly line. Those skilled in the art, however, will appreciate that the teachings of the present invention have broader application to materials other than paint and products other than automobiles (italics used for emphasis).” 
However, D'Andreta does not disclose a metal detector provided in a production line at a position downstream from the robot 12; and
a detection device for detecting contamination by a fragment of the robot cover 10 mixed into a workpiece on a basis of a detection result from the metal detector.
Col. 6, Lines 45-53 of Aisenbrey teaches “It is critical to the food processor that any such contaminated food product 14 be detected and removed from the processing apparatus 10 prior to packaging 28 and shipping product to consumers. As a particularly important feature of the present invention, the conductive loaded material of the conductive loaded resin-based material comprises conductive material, such as metal, that is detectable in a metal detection device 22.”
In view of the Aisenbrey teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the system disclosed by D’Andreta in order to attain a detection system which further comprises a metal detector provided in a production line at a position downstream from the robot 12; and
a detection device for detecting contamination by a fragment of the robot cover 10 mixed into a workpiece on a basis of a detection result from the metal detector, in order to detect a moment when the cover 10 becomes worn and is in need of replacement.
Claims 1, 3, and 16, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Publication No. 10-1573204 to Ki, in view of U.S. Patent No. 4,904,514 to Morrison et al.
Claim 1: Ki discloses a cover (“Teflon-coated bellows” described in the abstract) for an industrial robot (see the abstract) having a movable part (“robot arm” described in the abstract), configured to be wearable on the robot (“The present invention protects the robot arm…” described in the abstract), wherein the cover has a portion positionally corresponding to the movable part is expandable (the cover is designed as a bellows).
Ki does not disclose wherein the cover is made of a material containing a metal material.
However, Ki does describe “In addition, the chloroprene rubber may further contain carbon. That is, the carbon improves the physical and chemical strength of the inner tube 10, disperses the surface charge, prevents static electricity, and prevents the robot arm from being damaged by static electricity.”
Morrison:
Morrison teaches a covering for an industrial robot in which an “outer layer of the cover comprises… an inorganic salt (see footnote 1 above) to prevent static electricity buildup on the outer layer (italics used for emphasis).”  See the Abstract.
In view of the Morrison teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to include a metal material, such as an inorganic salt, to the material of the cover disclosed by Ki, in order to prevent static electricity buildup on the cover.
Claims 3 and 16: Ki, as modified above by Morrison in the rejection of Claim 1 above, discloses the cover according to claim 1, wherein the portion corresponding to the movable part of the robot has a bellows structure.
Claims 7-8, 10-11, and 13, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Korean Patent Publication No. 10-1573204 to Ki and U.S. Patent No. 4,904,514 to Morrison et al., as applied to Claim 2 above, further in view of U.S. Patent No. 7,222,727 to Aisenbrey.
Claim 7: Ki teaches an inner tube 10 which is made of made of an elastic material such as a general corrugated pipe, it may be made of various materials such as rubber or synthetic resin, and more preferably, chloroprene rubber (CR-Rubber) may be used.
The combination of Ki and Morrison does not disclose a metal powder kneaded into the inner tube.
Aisenbrey:
Col. 1, Lines 32-55 of Aisenbrey describes that the prior art includes:
“Conveyors, chutes, skids, guides, and ways for the transporting of material and articles of manufacturing are well known in the art. In the food processing industry, conveyors are used for warming and cooling food products, slicing and bagging, in-feed and discharge. The conveyor belts are generally constructed of a plastic resin such as Polypropylene, Polyethylene, Acetal, or the like, or may be constructed of a metal wire frame with an over-molded plastic resin. The conveyor belts allow processed material to be transported while remaining level and flat. Conveyors, chutes, skids, guides, and ways may be fabricated to be electrically conductive to dissipate static electricity, may be heat resistant for use in high temperature processing of food, may be moisture tolerant for wet environments, may be impact resistant to prevent breakage of glass food packaging, and may be flame retardant to prevent sustaining a flame.

The abstract of Aisenbrey teaches “Conveyors, chutes, skids, guides, and ways for the transporting of material are formed of a conductive loaded resin-based material such that fragments of these structures can be detected by a metal detector. The conductive loaded resin-based material comprises micron conductive powder(s), conductive fiber(s), or a combination of conductive powder and conductive fibers in a base resin host (underlining and italics used for emphasis).”
In view of the Aisenbrey teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to knead a metal powder into the tube disclosed by Ki, so as to allow a metal detector downstream of the industrial robot within an assembly line to detect when the cover becomes worn, so as to replace the cover, as taught by Aisenbrey.
Claim 7: Ki, as modified by Morrison and Aisenbrey in the rejection of Claim 2 above, discloses the cover according to claim 2, wherein the portion corresponding to the movable part of the robot has a bellows structure.
Claims 8 and 11: Ki does not disclose wherein the robot cover is configured to cover the entire robot except for an attachment portion to which a tool is attached.
Morrison teaches an entire robot which is covered with a cover except for an attachment portion to which a tool 124 is attached.
In view of the Morrison teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the cover disclosed by Ki, as modified by Morrison and Aisenbrey in the rejection of Claim 7 above, such that the robot cover is configured to cover the entire robot except for an attachment portion to which a tool is attached, in order to prevent static electricity build-up on the entire surface of the robot.
Claim 10 and 13: Morrison teaches a cover for a robot which includes “separate sections [that] can be individually removed and replaced in a relatively short period of time.”  See the abstract.
In view of the Morrison teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the cover disclosed by Ki, as modified in the rejection of Claim 10 above, such that the robot cover is configured to be separable at one or more positions between an end effector side portion and a base side portion of the robot, so as to replace the cover in a relatively short period of time.
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Korean Patent Publication No. 10-1573204 to Ki, U.S. Patent No. 4,904,514 to Morrison et al., and U.S. Patent No. 7,222,727 to Aisenbrey, as applied in the rejection of Claim 8 above, further in view of U.S. Patent No. 10,456,931 to Bordegnoni et al.
Claims 9 and 12: Ki does not disclose a material of the robot.
Bordegnoni teaches that robot arms are “usually made of metal material.”  Col. 5, Lines 29-30.
In view of the Bordegnoni teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the cover disclosed by Ki, as modified in the rejection of Claim 8 above, such that an end effector side portion of the robot is made of a material containing a metal material, because metal is a common material used to manufacture robot arms.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Several inorganic salts, such as Aluminum sulfate, Ferric sulfate, and Ferric chloride contain a metal.